Title: To James Madison from William C. C. Claiborne (Abstract), 28 February 1805
From: Claiborne, William C. C.
To: Madison, James


28 February 1805, New Orleans. “I have the Honor to enclose you an act to incorporate the City of New Orleans. The provision which allows the Citizens to elect aldermen is very popular. It will be the first time that the Louisianians ever enjoyed the right of Suffrage and I persuade myself they will on this occasion use it with discretion.
“The news of War between England and Spain, and the opening of the Port of Havana to Neutral Vessels, have greatly benefitted the commerce of this City. The Levee is crowded with Flour Salted provisions, Red Wine and Dry Goods destined for exportation. We have in Port a number of Vessels and it is probable all will readily acquire Freight.”
